Citation Nr: 0113271	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  99-09 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating exceeding 10 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to a rating exceeding 10 percent for 
osteochondroma of the right distal femur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from November 1949 to 
October 1952.  He was awarded the Purple Heart medal for 
wounds received as a result of action with the enemy.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), which granted service connection for 
PTSD, with an initial rating of 10 percent, and denied a 
rating exceeding 10 percent for osteochondroma of the right 
distal femur.

The issue of entitlement to an initial rating exceeding 10 
percent for PTSD was developed by the RO as a regular 
increased rating issue, but the Board has hereby re-
characterized the issue as noted, pursuant to the holding by 
the United States Court of Appeals for Veterans Claims (the 
Court) in the case of Fenderson v. West, 12 Vet. App. 119 
(1999), to the effect that, in cases such as this, VA needs 
to recognize that the claimant is appealing an initial rating 
and is accordingly entitled to the RO's consideration of the 
potential assignment of staged ratings for different periods 
of time.  A remand of this issue to have the RO correct this 
deficiency is unnecessary because the Board is hereby 
granting the benefit sought by the veteran on appeal (i.e., a 
30 percent rating), and the effective date of said grant is 
evidently going to be the date when the veteran filed his 
claim to reopen his previously denied claim for service 
connection for PTSD (i.e., August 19, 1998).

A Travel Board Hearing was held on January 8, 2001, in 
Montgomery, Alabama, before the undersigned, who is a Member 
of the Board and was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b).  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matters on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  It is shown, resolving any reasonable doubt in favor of 
the veteran, that the service-connected PTSD is productive of 
social and occupational impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to symptoms including a 
depressed mood, mild memory problems, and chronic sleep 
impairment. 

3.  It is shown, resolving any reasonable doubt in favor of 
the veteran, and taking into consideration the reported 
complaints of additional impairment due to pain on motion, 
that the service-connected osteochondroma of the right distal 
femur currently is productive of moderate impairment of the 
right femur.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating of 30 
percent for the service-connected PTSD have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.7, 4.10, 4.130, Part 4, Diagnostic Code 9411 (2000).

2.  The schedular criteria for a 20 percent rating for the 
service-connected osteochondroma of the right distal femur 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Part 4, 
Diagnostic Code 5255 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that recently-enacted legislation 
reiterates and clarifies VA's well-known duty to assist 
claimants in the development of their claims for VA benefits.  
This duty to assist requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate his or her claim for VA benefits.  This includes 
assistance in obtaining the claimant's service and VA medical 
records, records held by any Federal department or agency, if 
adequately identified by the claimant, and any other relevant 
records identified by the claimant.  VA's duty to assist a 
claimant in developing his or her claim for VA benefits also 
requires, in the case of claims for disability compensation, 
that a medical examination be provided, or a medical opinion 
be sought, when such an examination or opinion is necessary 
to make a decision on the claim.  Notwithstanding all of the 
above, every claimant has the responsibility to present and 
support his or her claim for VA benefits, but the Secretary 
shall give the benefit of the doubt to the claimant whenever 
there is an approximate balance of positive and negative 
evidence regarding any issue that is material to the 
determination of the matter in question.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C. §§ 5103, 
5103A, and 5107).

By reasonable doubt is meant one which exists because of an 
approximate balance of the positive and the negative evidence 
which does not satisfactorily prove or disprove the claim.  
It is a substantial doubt and one within the range of 
probability, as distinguished from pure speculation or remote 
possibility.  The reasonable doubt doctrine is also 
applicable even in the absence of official records, 
particularly if the basic incident allegedly arose under 
combat, or similarly strenuous conditions, and is consistent 
with the probable results of such known hardships.  See 
38 C.F.R. § 3.102.

The evaluations of service-connected disabilities are based 
upon the average impairment of earning capacity as determined 
by VA's Schedule for Rating Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1, Part 4 (hereinafter, "the 
Schedule").  Separate rating codes identify the various 
disabilities.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded  history.  38 C.F.R. § 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to abnormal 
movement (due to a variety of reasons, to include ankylosis 
and contracted scars), weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity, atrophy of disuse, as well as instability of 
station, disturbance of locomotion and interference with 
sitting, standing and weight-bearing.  38 C.F.R. § 4.45.

First Issue
Entitlement to an initial rating exceeding 10 percent PTSD:

The veteran contends that, because of the severity of his 
PTSD, this disability should have been initially rated as 30 
percent disabling, rather than 10 percent disabling.  (See, 
the veteran's Notice of Disagreement, dated in December 
1998.)

At the outset, the Board finds that all evidence necessary 
for an equitable disposition of this particular issue has 
been obtained and developed by the agency of original 
jurisdiction:  The RO has secured copies of records 
reflecting VA outpatient medical treatment, the veteran has 
received a VA PTSD examination, and he has been afforded the 
opportunity to testify before the Board, as requested.  
Accordingly, no further assistance to the veteran is 
warranted at this time.

The Schedule provides for the current rating of 10 percent 
when the service-connected mental disorder is shown to be 
productive of occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or when the symptoms have to be 
controlled by continuous medication.  38 C.F.R. § 4.130, Part 
4, Diagnostic Code 9411.

The Schedule also provides for a 30 percent rating when the 
service-connected mental disorder is shown to be productive 
of occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Higher ratings 
ranging between 50 and a 100 percent would be warranted for 
more severe symptomatology.  38 C.F.R. § 4.130, Part 4, 
Diagnostic Code 9411.

According to an October 1998 VA PTSD examination report, the 
veteran served in combat in the Republic of Korea between 
July and September 1950, and had to leave that country after 
being wounded in both legs, which were operated upon and 
treated with skin grafts.  The veteran recalled a number of 
troubling experiences in Korea that still would upset him and 
made him think about Korea when he was not willing to.  For 
example, he recalled an incident in which he and other 
soldiers were followed by a tank manned by North Koreans, an 
incident in which he witnessed the killing of his squad's 
machine gunner by enemy fire, and a third incident in which 
he had to rescue one of his squad's riflemen who had been 
wounded during combat.  Since his discharge from active 
military service, the veteran had worked in administrative 
work, and had had his own business of dry cleaning and 
supplies until 1997, when he sold his business.

On examination, the veteran was described as a very neatly 
and elegantly groomed individual, who was casually dressed 
and was alert, helpful, and "euthymic."  His eyes, however, 
were "somewhat pouched," and the examiner noted that the 
veteran would not talk easily about his experiences in Korea 
and would not regularly watch war movies.  He had troubling 
intrusive thoughts about Korea about twice per month, and 
nightly nightmares, seven days a week.  He also had had 
flashbacks the first year after his return from Korea.  Ever 
since his return from the war, he said that he had not been 
as close to people as he had been before, and that he had 
found out that it took him almost a year to renew old 
friendships to the level at which they were prior to leaving 
for Korea.  He also had found out that he was no longer 
interested in participating in football and boxing, sports in 
which he had actively participated prior to service.  The 
examiner further noted that the veteran had "a very marked 
startle reaction" and that he said that "I go to pieces and 
then I knock the hell out of him.  Well - I would want to.  
I'd be angry."  The examiner noted that he could not elicit 
any other psychiatric entities, and that the veteran, who was 
in the range of high average intelligence, had been making an 
excellent adjustment, and had a good social and family life.  
PTSD was diagnosed, with an Axis IV diagnosis of "combat 
experiences:  extreme," and a global assessment of 
functioning (GAF) score of 61, which the Board notes is 
warranted, according to the DSM-IV, for mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but with the individual being able to function pretty well 
and have some meaningful interpersonal relationships, was 
assigned.  (GAF scores ranging between 51 and 60 would be 
warranted for moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.)

At the January 2001 Travel Board Hearing, the veteran 
indicated that he was dissatisfied with the initial rating of 
10 percent, and that he felt that a more appropriate rating 
would have been "maybe a 20 or 25 percent ... ," based on his 
symptoms, which he reported as including nightmares, problems 
with memory or concentration, depression, flashbacks, and 
intrusive memories.

As discussed above, the record shows that the veteran is a 
combat veteran, who was wounded while engaged in combat with 
the enemy, and he has been diagnosed as suffering from PTSD.  
The question that has to be answered on appeal is whether, as 
the veteran claims, his symptomatology is sufficient to 
warrant a 30 percent initial rating.  The record shows that 
the claimed symptoms are real, and that they do cause social 
and occupational impairment, with symptoms including a 
depressed mood, flashbacks, intrusive thoughts, chronic sleep 
impairment in the form of nightmares, and a very marked 
startle reaction.  The veteran's GAF score of 61 is, as noted 
earlier, a borderline score, since a score of 60 would have 
been assigned on account of moderate symptomatology.  It is 
the Board's opinion that the veteran has offered testimony 
that is entirely credible, and the fact that the veteran is 
shown to be a highly intelligent individual who has 
reportedly adjusted well, in several capacities, to civilian 
life should not serve to deny the fact that he does appear to 
genuinely suffer from more than a mild social and 
occupational impairment.  Therefore, resolving any reasonable 
doubt in favor of the veteran, the Board finds that it is 
shown that the service-connected PTSD is more nearly 
productive of social and occupational impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
symptoms including a depressed mood, mild memory problems, 
and chronic sleep impairment.

In view of the above finding, the Board concludes that the 
schedular criteria for an initial rating of 30 percent for 
PTSD have been met.

Second Issue
Entitlement to a rating exceeding 10 percent for
osteochondroma of the right distal femur:

The veteran contends that his service connected 
osteochondroma of the right distal femur "has gotten worse 
as time goes by," and that, consequently, it should be rated 
higher than 10 percent disabling.  (Again, see the veteran's 
Notice of Disagreement, dated in December 1998.)

At the outset, the Board finds that all evidence necessary 
for an equitable disposition of this particular issue has 
been obtained and developed by the agency of original 
jurisdiction:  The RO has secured copies of records 
reflecting VA outpatient medical treatment, the veteran's 
service-connected disability has been examined by VA, and he 
has been afforded the opportunity to testify before the 
Board, as requested.  Accordingly, no further assistance to 
the veteran is warranted at this time.

A review of the record shows that this disability is 
currently rated, by analogy, under the provisions of 
Diagnostic Codes 5010 and 5255 of the Schedule.  38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Codes 5010, 5255.  Diagnostic 
Code 5010 mandates that traumatic arthritis substantiated by 
X-Ray findings is to be rated under the appropriate 
diagnostic codes for the specific joint or joints involved, 
when the limitation of motion is compensable.  If 
noncompensable, or when there is no limitation of motion, 
this same diagnostic code provides for ratings of 10 or 20 
percent, depending on whether there is radiographic evidence 
of the involvement of two or more major joints, or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Part 4, Diagnostic Code 
5010.

Diagnostic Code 5255 addresses the rating of impairment of 
the femur, and provides for ratings of 10, 20 and 30 percent 
when there is malunion, with slight, moderate, or marked knee 
or hip disability, respectively.  It also provides for higher 
ratings of 60 percent when there is fracture of the surgical 
neck of the femur, with false joint, or fracture of the shaft 
or anatomical neck of the femur, with nonunion, but no loose 
motion, and weightbearing preserved with the aid of a brace; 
and for a maximum rating of 80 percent when there is fracture 
of the shaft or anatomical neck of the femur, with nonunion 
and loose motion (spiral or oblique fracture).  38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Code 5255.

According to an October 1998 VA "joints" examination 
report, the veteran stated that his right knee had bothered 
him over the years and had progressively worsened with the 
passage of time.  Weightbearing was painful, and attempts at 
squatting or going up stairs or steps caused increased pain.  
The veteran also described some difficulty in getting a good 
night's sleep on occasion, secondary to the knee pain.  On 
examination, the veteran was noted to move about with a very 
slight short leg limp on the right, and to stand with slight 
genu varus of the knee.  The knee lacked five degrees of 
terminal extension, and had 125 degrees of flexion.  There 
was some pain and crepitus on range of motion testing, but no 
definite effusion was noted.  There was tenderness to 
palpation primarily in the area of the medial joint line, and 
there was mild collateral ligament laxity, greater medially 
than laterally.  There was full ("five over five") 
quadriceps strength on the right.  The impression was listed 
as "[d]egenerative joint disease of the right knee - service 
connected for right femur distal end," and the examiner 
further noted that, as far as the DeLuca provisions were 
concerned, the veteran did have pain on motion as noted, but 
with no weakness noted, and that, certainly, pain could 
further limit functional ability during flare-ups, or with 
increased use as described.  He further indicated that, 
"[h]owever, it is not feasible to attempt to express any of 
this in terms of additional limitation of motion, as this 
cannot be determined with any degree of medical certainty."

At the January 2001 Travel Board Hearing, the veteran 
essentially indicated that he suffered from constant pain and 
stiffness in his right knee, as well as infrequent giving out 
of that knee.  He also indicated at this hearing that he had 
had his right knee replaced in February 1999, although the 
Board notes that service connection has not been granted for 
that particular surgery.

As discussed above, the veteran has complained of pain and 
stiffness of his right knee, which he claims has worsened 
over time and entitles him to a rating exceeding 10 percent.  
His testimony in support of his claim is deemed credible, and 
the Board thus finds, resolving any reasonable doubt in favor 
of the veteran, and taking into consideration the claimed 
additional impairment based on pain on motion, that it is 
shown that the service-connected osteochondroma of the right 
distal femur currently is productive of moderate impairment 
of the right femur.

In view of the above findings, the Board concludes that the 
schedular criteria for a 20 percent rating for the service-
connected osteochondroma of the right distal femur have been 
met.


ORDER

1.  A 30 percent initial rating for PTSD is granted, subject 
to the governing regulations pertaining to the payment of 
monetary benefits.

2.  A 20 percent rating for osteochondroma of the right 
distal femur is granted, subject to the governing regulations 
pertaining to the payment of monetary benefits.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

